Citation Nr: 0423319	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  98-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for malaria, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied a claim of 
entitlement to a compensable rating for residuals of malaria.  

The Board denied the veteran's claim by a decision dated in 
October 2000.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court), and the Court 
vacated the Board's denial and remanded the case to the Board 
in May 2001.  The Board remanded the case to the RO in July 
2003.  Thereafter, by an April 2004 rating decision, the RO 
assigned a 10 percent evaluation for the service-connected 
malaria, effective from January 30, 1998.


FINDING OF FACT

Malaria is inactive, without confirmed relapses with the 
presence of malarial parasites in blood smears, and there has 
been no residual disability from malaria, such as damage to 
the veteran's liver or spleen.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for malaria have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

When examined by VA in April 1998, the veteran complained of 
chills, fever, body aches, and bone pains.  Probable 
residuals from malaria were found on physical examination.  
The diagnoses included residuals of malaria. Significantly, 
the examiner noted that it was possible that the veteran was 
experiencing the residual effects of malaria.  However, the 
exact nature and effects of such residuals were not 
specified.

When examined by VA in November 1998, the examiner opined 
that there was no clinical or laboratory evidence of the 
malarial process.  A blood test for malaria smear was also 
conducted with no malaria forms present.  A private June 1999 
malaria smear was negative.

A VA examination was conducted in November 1999.  The veteran 
complained of recurrent episodes of fever with chills, 
shaking body movement sometimes associated with sweating, and 
aches and pains all over the body.  Examination revealed no 
evidence of hepatosplenomegaly.  The diagnosis was history of 
malaria while in service, with residuals of malaria 
infection, by history.

When examined by VA in March 2000, the veteran reported that, 
since the November 1999 VA examination, he had had episodes 
of fever with chills associated with body aches and pains all 
over the body, which lasted one to two days every time, but 
that he had not taken his temperature or seen a doctor. A 
computerized tomography (CT) scan of the abdomen revealed 
normal liver, gallbladder, pancreas, adrenal gland, spleen, 
and kidneys.  There was no lymphadenopathy in the abdomen.  
The stomach was unremarkable.  There was no splenomegaly or 
hepatomegaly.  The diagnosis was history of malaria while in 
service with recurrent episodes of fever with chills and bone 
pain by history.  The examiner opined that there was no 
clinical or radiological evidence of hepatosplenomegaly, but 
that there was laboratory evidence of hepatocellular damage, 
which may be secondary to malaria.  The examiner further 
opined that, although the veteran had abnormal liver function 
tests, it was beyond the examiner's scope to give a specific 
opinion as to whether it was from malaria.

The veteran's case was reviewed in June 2000 and it was felt 
that he had abnormal liver function test results.  The 
physician noted that the veteran had had a malarial smear in 
November 1999 which revealed no malarial form present and was 
negative.  The examiner further noted that the veteran's 
liver function tests were normal in November 1999 but 
abnormal in March 2000.  The examiner noted that he had 
spoken to a physician in the infectious diseases specialty 
and that it was that physician's opinion that it was unlikely 
that the veteran had malaria because the veteran had no other 
signs to support it.  The examiner opined that, based on 
testing, active viral hepatitis was ruled out, but from the 
records, it was not proved that the veteran had malaria.  In 
conclusion, the examiner opined that the veteran had abnormal 
liver function tests which seemed to have worsened lately.  
The examiner further opined that he did not believe that this 
was related to malaria since the records do not indicate that 
the veteran has had malaria.

VA outpatient and examination reports, dated from March 1998 
to December 2003, reflect that the veteran had a history of 
malaria.  In October 2003, an examiner reported that the 
veteran had undergone a couple of malaria smears and that 
they were negative.  At that time, the veteran denied having 
any nausea or vomiting.  He indicated that there had been no 
change in his bowel habits and that he was not passing any 
blood.  Upon physical evaluation, the veteran was found well 
developed and well nourished.  A urinalysis was completely 
within normal limits.  An assessment of history of malaria 
was made.  A November 2003 VA examination report reflects 
that the veteran indicated that he was not seeking any 
treatment for malaria.  The examiner noted that while liver 
function tests of the veteran, performed in November 1999 
were normal, a March 2000 liver test was abnormal.  It was 
also noted that an October 2003 malaria smear was negative.  
Upon physical evaluation, the veteran was noted to have been 
well nourished and to have been in no acute distress.  A 
diagnosis of documented remote malaria with no residuals or 
clinical or lab evidence of malaria was recorded by the 
examining physician.  When seen in the VA outpatient clinic 
in December 2003, the veteran denied having any weight 
change, fevers, chills, or weakness.  He did not have any 
digestive complaints.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003). 

The veteran's service-connected disability is currently 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.88b, Diagnostic Code 6304 (2003). Malaria is 
evaluated as 100 percent disabling when it is an active 
disease. 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2003).  
Thereafter, residuals such as liver or spleen damage are 
evaluated under the appropriate system.  See 38 C.F.R. § 
4.88b, Note following Diagnostic Code 6304 (2003).  The 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  Id.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Id.

The Board finds that an increased evaluation for malaria is 
not warranted.  In reaching this conclusion, the Board finds 
that although the veteran had abnormal liver function tests 
in March 2000, computed tomography scans of the abdomen 
showed a normal liver and spleen.  There has been no evidence 
of any splenomegaly or hepatosplenomegaly.  When evaluated by 
VA in October, November and December 2003, there was no 
clinical or lab evidence of malaria.  The veteran was found 
to have been well nourished and well developed.  Major 
fluctuations in weight were not reported.  He denied having 
any change in his bowel habits, to include the passing of 
blood.  Most importantly, no residuals of malaria were found 
on examination.  As noted above, in June 2000, a thorough 
review of the veteran's situation was undertaken, including a 
consultation with a specialist in infectious diseases, and it 
was specifically opined that his abnormal liver function 
tests were not related to malaria.  Additionally, the October 
and November 2003, examiners clearly indicated that the 
veteran had no malaria residuals shown.  Although a March 
2003 examiner indicated that the liver function test 
abnormalities may be due to malaria, this same examiner also 
made it clear that he was not qualified to say one way or the 
other.  Consequently, this opinion is of little or no weight 
when considered in conjunction with the opinions of others 
who definitively stated that there were no malaria residuals 
found.  

Absent recurrence of malaria documented by blood smears, or 
demonstration of residual disability, such as liver or spleen 
damage, there is no basis for awarding a higher rating.  
Diagnostic Code 6304.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating.  

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for malaria, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in October 2003.  
This letter apprised the veteran of the provisions under the 
VCAA and the implementing regulations, of the evidence needed 
to substantiate the claim on appeal, and the obligations of 
VA and the veteran with respect to producing that evidence.  
The veteran was specifically told of what was yet required of 
him and that VA would schedule him for an examination.  The 
letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as medical records, records from current or former 
employers, or records from Federal agencies, which might 
include medical records from the military, VA hospital 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  In addition, in 
a May 2004 supplemental statement of the case, the RO 
informed the veteran of the evidence that was necessary to 
substantiate his claim.

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, the Board has remanded the veteran's claim on several 
occasions in order to afford him VA examinations to evaluate 
the current severity of any malaria or residuals thereof.  
Furthermore, in a July 2004 statement to the Board, the 
veteran indicated that he did not have any additional 
evidence to submit on behalf of his appeal.  Taken together, 
the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  


ORDER

Entitlement to an increased evaluation for malaria is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



